Citation Nr: 0413110	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  00-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an 
anxiety disorder with night terrors.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from March 1988 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that awarded a 10 percent evaluation to the veteran's 
service-connected psychiatric disability.

The Board notes that in August 2001 the veteran was scheduled 
for a videoconference hearing with the undersigned.  At the 
scheduled hearing time, his accredited service representative 
indicated that the veteran was incarcerated and would be 
released the next day and she did not know if he wished to 
reschedule his requested hearing.  The veteran's hearing was 
not postponed because his wife said she would appear at the 
scheduled hearing, but she failed to show.  Thereafter, 
efforts were made through the veteran's representative to 
contact him and ascertain his desire concerning a hearing; 
however, after advising him in September 2001 to notify the 
VA and his service representative of his change of address, 
efforts to locate him were futile.  In a March 2004 letter to 
the veteran, mailed to his last known address, the Board 
requested that he clarify whether he wanted to attend a 
hearing before a Veterans Law Judge.  The veteran did not 
respond to the Board's letter.  As such, the Board believes 
all due process requirements were met with regard to his 
hearing request.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that 
additional evidentiary development was needed prior to final 
appellate consideration of his claim, as set out in an 
internal development memorandum dated in March 2002.  The 
requested development included requesting the veteran to 
provide the name and address of the private psychiatrist who 
treated him from September 1998 to the present, obtaining any 
necessary release form from the veteran and requesting the 
physician's office treatment records for the veteran for the 
period from September 1998 forward.  A VA psychiatric 
examination of the veteran was also requested to determine 
the current severity of his service-connected anxiety 
disorder with night terrors. 

In an April 2003 letter, the Board advised the veteran that 
it obtained the March 2003 VA psychiatric examination 
results.  The Board noted that the evidence was obtained 
since the RO last provided him with a statement of the case 
(SOC), and enclosed a copy of the examination report for his 
review.  In a June 2003 memorandum to the Board, the 
veteran's accredited service representative indicated that 
the veteran did not receive the Board's April 2003 letter 
with the VA examination report and requested that the Board 
send the veteran another copy of the letter and examination 
report.  In a letter dated later in June 2003, the Board 
again advised the veteran of the new evidence received in his 
case that was previously sent to him, and that a recent 
change in law prevented the Board from considering the new 
evidence without remanding his case to the RO for review of 
the evidence, or obtaining a waiver from him.  It is unclear 
if another copy of the new evidence was provided to the 
veteran at that time.  There is nothing in the file to 
indicate that the veteran ever received the requested copy of 
the Board's April 2003 letter and March 2003 VA examination 
report.  Nor is there anything in the file to indicate that 
he waived initial consideration of this new medical evidence 
by the RO.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.  He 
should also be told to submit any pertinent 
evidence he has in his possession.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since 1993.  The RO should 
then request all pertinent medical records 
from these medical providers.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for a rating in excess of 10 
percent for an anxiety disorder with night 
terrors.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the September 2000 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




